              Case 2:20-cr-00122-JLR Document 98 Filed 12/14/20 Page 1 of 2




 1                                                  THE HONORABLE JAMES L. ROBART
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
     UNITED STATES OF AMERICA,                  ) No. CR20-122-JLR
 8                                              )
                    Plaintiff,                  )
 9                                              ) ORDER GRANTING SECOND
               v.                               )UNOPPOSED MOTION TO
10                                              )CONTINUE TRIAL DATE AND
     MYLES STEELE,                              )EXTEND PRETRIAL MOTIONS
11                                              )DEADLINE
                    Defendant.                  )
12                                              )
                                                )
13
14
            THE COURT has considered the second unopposed motion of the parties to
15
     continue the trial date and pretrial motions deadline and finds that:
16
            (a) taking into account the exercise of due diligence, a failure to grant a
17
     continuance would deny counsel for the defendants the reasonable time necessary for
18
     effective preparation, due to counsel’s need for more time to review and synthesize
19
     discovery, conduct investigation, perform legal research, consider possible defenses,
20
     draft motions, and consult with and advise Mr. Steele to prepare for trial, as set forth in
21
     18 U.S.C. § 3161(h)(7)(B)(iv); and
22
            (b) a failure to grant such a continuance in this proceeding would likely result in
23
     a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and
24
            (c) the additional time requested is a reasonable period of delay, as the defendant
25
     has requested more time to prepare for trial, to investigate the matter, to gather evidence
26
     material to the defense, and to consider possible defenses; and

       ORDER GRANTING SECOND UNOPPOSED                           FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL &                                   1601 Fifth Avenue, Suite 700
       DEADLINE FOR PRETRIAL MOTIONS                                  Seattle, Washington 98101
       (US v. Myles Steele; CR20-122-JLR) - 1                                    (206) 553-1100
              Case 2:20-cr-00122-JLR Document 98 Filed 12/14/20 Page 2 of 2




 1          (d) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedier trial,
 3   as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4          (e) the additional time requested between the current trial date of January 25,
 5   2021, and the new trial date is necessary to provide counsel for the defendant the
 6   reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
 7   the facts set forth above; and
 8          (f) the period of delay from the date of this order to the new trial date is
 9   excludable time pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).
10          IT IS THEREFORE ORDERED that the trial date in this matter shall be
11   continued to May 24, 2021, and that pretrial motions shall be filed no later than
12   April 15, 2021.
13          DONE this 14th day of December, 2020.
14
15
                                                    A
                                                _________________________________
                                                JAMES L. ROBART
16                                              UNITED STATES DISTRICT JUDGE

17   Presented by:
18
     s/ Gregory Geist
19   Assistant Federal Public Defender
     Attorney for Myles Steele
20
21
22
23
24
25
26

       ORDER GRANTING SECOND UNOPPOSED                            FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL &                                    1601 Fifth Avenue, Suite 700
       DEADLINE FOR PRETRIAL MOTIONS                                   Seattle, Washington 98101
       (US v. Myles Steele; CR20-122-JLR) - 2                                     (206) 553-1100
